TO BE PUBLISHED

               ~ujrttmt filnurf nf '!itntfi;&n ~ n0                      n
                              2016-SC-000487-KB           ~·~ u~ !.J=0,. ~
KENTUCKY BAR ASSOCIATION




v.··                          IN SUPREME COURT



DELBERT KEITH PRUITI                                              RESPONDENT



                             OPINION AND ORDER

       The Board of Governors of the Kentucky Bar Association (KBA) has

recommended that Delbert Keith Pruitt be found guilty of several counts of

misconduct and be suspended from the practice of law for 61 days. This Court .

adopts the recommendation.

       Pruitt was admitted to the practice of law in the Commonwealth of

Kentucky on October 29, 1999. His KBA number is 87872. His bar roster

address is 321 Ferry Street, Metropolis, Illinois 62960, although he previously

listed an address in Paducah, Kentucky.

       The allegations of misconduct in this case, KBA File No. 24009, stem

from Pruitt's representation of Barbara Long in a felony criminal case. Long

hired Pruitt in 2015 and paid him $2,500 in cash· at that time. Pruitt, however,

contacted Long only sporadically. Long was worried because an arrest warrant

had been issued for her. She became dissatisfied with Pruitt's representation
    •
    t




'

        and hired new counsel. Even though he had been terminated, Pruitt failed to

        return the $2,500 fee or account for any portion of it that he may have earned.

               Long filed a bar complaint in September 2015. Several attempts were

        made to serve the complaint at Pruitt's Paducah office address. Eventually,

        service was made on Pruitt via the Executive Director of the KBA under

        SCR 3.175(2). Pruitt did not respond to the bar complaint.

               The Inquiry Commission issued a four-count charge alleging that Pruitt

        violated: (1) SCR 3.130-1.31 by failing to act with reasonable diligence in

        representing Long; (2) SCR 3.130-l.4(a)(3) and (4)2 by failing to keep Long

        updated about her case and by failing to respond to Long's requests for

        information and attempts to communicate with him; (3) SCR 3.130-l.16(d)3 by

        failing to timely return any unearned portion of the fee upon termination of the

        representation; and (4) SCR 3.130-8. l(b) 4 by failing to respond to the bar

        complaint.




               1 "A lawyer shall act with reasonable diligence and promptness in representing
        a client." SCR 3.130-1.3.
               2 "A lawyer shall ... keep the client reasonably informed about the status of the
        matter; [and] promptly comply with reasonable requests for information .... " SCR
        3.130-l.4(a)(3)-(4).
               3 "Upon termination of representation, a lawyer shall take steps to the extent
        reasonably practicable to protect a client's interests, such as giving reasonable notice
        to the client, allowing time for employment of other counsel, surrendering papers and
        property to which the client is entitled and refunding any advance payment of fee or
        expense that has not been earned or incurred. The lawyer may retain papers relating
        to the client to the extent permitted by other law;" SCR 3.130-1.16(d).
               4  "[A] lawyer ... in connection with a disciplinary matter, shall not ... knowingly
        fail to respond to a lawful demand for information from an admissions or disciplinary
        authority .... " SCR 3.130-8. l(b).

                                                     2
•



          Service of a copy of the charge was attempted at Pruit~'s Paducah

    address by certified mail, but the c;;harge was returned marked "unable to

    forward." Service was again accomplished via the Executive Director under

    SCR 3.175(2). The Executive Director, in turn, served a copy of the charge on

    Pruitt at his current Illinois address by certified mail, restricted delivery. Pruitt

    appears to have signed for this delivery.

          Pruitt did not answer the charge, and the matter was submitted to the

    Board of Governors as a default case under SCR 3.210(1). Three members of

    the board recused from voting. On count 1, the board voted 12 to 2 to find

    Pruitt guilty. As to Count 2, -the board voted 13 to 1 to find Pruitt guilty. As to

    counts 3 and 4, the board voted 14 to O to find Pruitt guilty.

          The board then considered Pruitt's disciplinary history since his

    admission
           . to the bar in 1999 (a private admonition
                                                 .
                                                      in 2006) and his lack of
                                                               /




    interest in defending himself against the charge. The board considered two

    proposed sanctions, a 30-day suspension and a 61-day suspension. Under

    both, Pruitt would be required to repay the $2,500 fee, successfully attend and

    complete the KBA's Ethics and Professional Enhancement Program (EPEP), and

    pay the costs of the proceeding. The board voted 11 to, 3 in favor of the 61-day

    suspension.

          Neither the KBA's Office of Bar Counsel nor Pruitt has sought review by

    the Court under SCR 3.370(7). Furthermore, this Court declines to undertake

    review pursuant to SCR 3.370(8). Thus, the Board's decision is adopted in full

    under SCR 3.370(9).

                                             ,3
•



                                    Order

    ACCORDINGLY, IT IS ORDERED THAT:

    1. Delbert Keith Pruitt is found guilty of the above-described violations of

       the Rules of Professional Conduct in KBA Case No. 24009.

    2. Pruitt is hereby suspended from the practice of law in this

       Commonwealth for a period of 61 days.

    3. Pruitt is ordered to repay the $2,500 fee to Barbara Long within 45 _

       days.

    4. Pruitt is ordered to attend and successfully complete the next Ethics

       and Professional Enhancement Program offered by the KBA.

    5. As stated in SCR 3.390(a), this order shall take effect on the tenth day

       following its entry. Pruitt is instructed to promptly take all reasonable _

       steps to protect the interests of his clients. He shall not during the

       term of suspension accept new clients or collect unearned fees, and

       shall comply with ~he provisions of SCR 3.130-7.50(5).
                      -
    6. As stated in SCR 3.390(b), Pruitt must, within 10 days after the

       issuance of this order of su_spension from the practice of law, notify by

       letter duly placed with the United States Postal Servi,ce all courts or

       other tribunals in which he has matters pending, and all of his clients

       of his inability to represent them and of the necessity' and urgency of .

       promptly retaining new counsel. Pruitt shall simult~eously provide a

      copy of all such letters of notification to the Office of Bar Counsel. He

       shall immediately cancel any pending advertisements, to the extent ·

                                      4
         possible, ,and shall terminate any advertising activity ,for the duration

         of the term of suspension.

      7. In accordance with SCR 3.450, Pruitt is directed to pay all costs

         associated with these disciplinary proceedings against him, said sum

         being $272.57, for which execution may issue from this Court upon

         finality of this Opinion and Order.

      Minton, C.J; Hughes, Keller, Noble, Venters, and Wright, JJ., sitting. All

concur. Cunningham, J., not sitting.


      ENTERED: December15, 2016.




                                        5